758 F.2d 653
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth Michael Peterson, Plaintiff-Appellant,v.Linda Melton, Counselor, Donna Hamilton, Counselor, DeberryCorrectional Institute, Robert Waller, LaurieJarrell, Aileen Love, and Lena Smith,Defendants-Appellees.
No. 84-5936
United States Court of Appeals, Sixth Circuit.
2/14/85

ORDER
BEFORE:  KEITH and KRUPANSKY, Circuit Judges; and CELEBREZZE, Senior Circuit Judge.


1
Peterson requests counsel and an injunction on appeal from the district court's order dismissing his prisoner's civil rights complaint.  The district court found that the complaint was frivolous.  This appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Peterson's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Peterson is a prisoner at the Deberry Correctional Institute in Nashville, Tennessee.  The defendants are prison officials.  Peterson's complaint alleges that the mentally ill prisoners at Deberry are subject to the same strict disciplinary procedures required of the inmates in other Tennessee prisons.  Peterson filed numerous documents in the district court including a motion to dismiss the case if one of the defendants would marry him and a bequest of his litigation to his mother.  The district court sua sponte found that the complaint was frivolous.


3
After an examination of the record, we find that Peterson has not raised any specific allegations sufficient to state a claim under his general issue.  Certainly, all of the ordinary due process requirements regarding disciplinary proceedings were met in his case.  Wolff v. McDonnell, 418 U.S. 539, 563-7 (1974).  So the district court could dismiss this complaint sua sponte because its claims are 'so unsubstantial as to be devoid of merit.'  Hagan v. Lavine, 415 U.S. 528, 536-8 (1974).


4
The motions for counsel and an injunction are denied, and the district court's order is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are unsubstantial and do not require oral argument.